Case 18-17957-elf   Doc   Filed 02/15/21 Entered 02/15/21 09:58:20   Desc Main
                           Document     Page 1 of 7
Case 18-17957-elf   Doc   Filed 02/15/21 Entered 02/15/21 09:58:20   Desc Main
                           Document     Page 2 of 7
Case 18-17957-elf   Doc   Filed 02/15/21 Entered 02/15/21 09:58:20   Desc Main
                           Document     Page 3 of 7
Case 18-17957-elf   Doc   Filed 02/15/21 Entered 02/15/21 09:58:20   Desc Main
                           Document     Page 4 of 7
Case 18-17957-elf   Doc   Filed 02/15/21 Entered 02/15/21 09:58:20   Desc Main
                           Document     Page 5 of 7
Case 18-17957-elf   Doc   Filed 02/15/21 Entered 02/15/21 09:58:20   Desc Main
                           Document     Page 6 of 7
 Case 18-17957-elf         Doc     Filed 02/15/21 Entered 02/15/21 09:58:20          Desc Main
                                    Document     Page 7 of 7



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA
                               PHILADELPHIA DIVISION

 In Re:                                            Case No. 18-17957-elf

 Joseph M. Bittner
                                                   Chapter 13
  aka Joseph M. Bittner, Sr.

 Debtor.                                           Judge Eric L. Frank

                                  CERTIFICATE OF SERVICE

I certify that on February 15, 2021, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          David B. Spitofsky, Debtor’s Counsel
          spitofskybk@verizon.net

          William C. Miller, Esq., Chapter 13 Trustee
          ecfemails@ph13trustee.com

          Office of the United States Trustee
          ustpregion03.ph.ecf@usdoj.gov

I further certify that on February 15, 2021, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Joseph M. Bittner, Debtor
          8011 Fairview Street
          Philadelphia, PA 19136

 Dated: February 15, 2021                          /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
